DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-11 and 14-20 are currently pending and prosecuted.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2020 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 30 November 2020, with respect to Claims 11 and 14-19 have been fully considered and are persuasive.  The 112 rejection of Claims 11 and 14-19 has been withdrawn.
Applicant’s arguments, see Remarks, filed 30 November 2020, with respect to Claims 1, 4-11 and 14-20 have been fully considered and are persuasive.  The 102 rejection of Claims 1, 4-11 and 14-20 has been withdrawn. 



Allowable Subject Matter
Claims 1, 4-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments, and corresponding arguments, are considered persuasive to overcome the prior art of record. Specifically, the amendment noting the adjusting comprises removing an object from the primary display and presenting the object on the auxiliary display in conjunction with the other limitations that require the object have a predetermined size on the primary display and that the predetermined size of the object is maintained when it is presented on the auxiliary display based on a scaling factor, which is disclosed in [0033] of the original disclosure, while the auxiliary display has a different physical dimensions and resolution than the primary display is considered novel. It is the Examiner’s understanding that, based on the claim language, the size of the object must be the same regardless of which display it is provided on and the size may not be changed between the displays because the scaling factor provides the predetermined size of the object will be maintained between the displays. Support for the proposed amendments is located in [0035]-[0037] of the Applicant’s original disclosure. The closest prior art of record, Sepulveda, teaches the use of multiple displays and moving icons/objects between the displays but fails to teach the objects maintaining the same size between the displays between the displays based on a scaling factor. 
As such, Claims 1, 4-11 and 14-20 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627